LANDRIEU, J.,
concurs with reasons.
I concur in the reversal' of the trial . court’s ruling. While I share the trial court’s frustration with the apparent futility of issuing an alias capias in this five-year-old possession of marijuana, first offense, case for a defendant whose whereabouts are currently unknown, the language of Louisiana Criminal Code of Procedure Article 349.1 is mandatory. It does not allow the trial court the discretion to deny the prosecuting attorney’s request for a warrant to be issued for the defendant’s arrest where, as here, the defendant failed to appear at the time fixed for appearance.